Citation Nr: 0902952	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 through 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The veteran appeared at a 
Video Conference hearing in September 2007.

At his hearing, the veteran expressed that he was scheduled 
for a follow-up medical treatment, shortly after the hearing, 
for his claimed COPD.  Accordingly, the Board kept the record 
open for an additional 30 days to allow the veteran to submit 
additional medical documentation from that treatment.  Later 
that month, the veteran provided the RO with a September 2007 
medical statement that was incorporated into the claims file 
and has been reviewed by the Board as part of the record in 
this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was previously granted service connection for 
diabetes mellitus type II associated with herbicide exposure 
in November 2001.  In his April 2006 Notice of Disagreement, 
he contended that his present COPD was secondary to his 
service connected diabetes.

A September 2007 statement from Shane Barger, FNP, which was 
provided by the veteran after his Video Conference hearing, 
contains a diagnosis of COPD.  It also indicates, for the 
first time in the record, that the veteran's COPD is 
"possibly related" to an injury, disease, or event 
occurring during the veteran's military service, 
specifically, that "lung problems could be from diabetes and 
irregular heartbeat."  A VA examination to evaluate the 
nature and etiology of the veteran's COPD has not yet been 
performed.  In light of the September 2007 note, the veteran 
should be scheduled for a VA examination that will address 
these issues.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed chronic pulmonary 
obstructive disease.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
chronic obstructive pulmonary disease.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
chronic obstructive pulmonary disease is 
etiologically related to the veteran's 
service connected diabetes or to the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
chronic obstructive pulmonary disorder 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




